EXAMINER'S AMENDMENT AND REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Cool on 3/4/2021.

The application has been amended as follows: 

1.	A wearable medical (WM) system for an ambulatory patient, comprising: 
	electrocardiogram (ECG) electrodes;
a support structure configured to be worn by the ambulatory patient to maintain the ECG electrodes on a body of the ambulatory patient, the ECG electrodes configured to sense an ECG signal of the ambulatory patient;
an output device;
a memory configured to store a reference template, the reference template made from one or more early portions of the ECG signal of the ambulatory patient that are sensed during a first time duration; and
a processor configured to:

compare a value of a test aspect of the inputted test portion with a value of a reference aspect of the reference template stored in the memory to determine a difference, and
cause the output device to output an alert responsive to the difference exceeding an alert threshold;
		wherein a default template is stored in the memory, and
	the difference is determined by comparing the value of the test aspect of the inputted test portion with a value of a reference aspect of the default template instead of with the value of a reference aspect of the reference template before the reference template is made or completed.

3.	(Canceled)

4.	The WM system of claim [[3]] 1, in which
	the default template was constructed from prior data of prior patients.

5. 	The WM system of claim [[3]] 1, in which
	the default template was constructed from prior data of prior patients who match the ambulatory patient in at least one demographic parameter of a set that includes gender, age, height and weight.


16.	The WM system of claim 1, in which
	a certain one of the ECG electrodes is coupled to the support structure, the coupling such that, while the support structure is worn by the ambulatory patient, the certain ECG electrode is at one of an unbiased state in which the certain ECG electrode is moveable with respect to the patient’s body responsive to the patient’s moving such that the certain ECG electrode occasionally loses contact with the patient’s body, and a 
further comprising:
a biasing mechanism configured to cause the certain ECG electrode to transition from the unbiased state to the biased state, and
in which the certain ECG electrode is configured to 

36.	A non-transitory computer-readable storage medium storing one or more programs which, when executed by at least one processor of a wearable medical (WM) system, the WM system further including electrocardiogram (ECG) electrodes, a support structure configured to be worn by an ambulatory patient to maintain the ECG electrodes on a body of the ambulatory patient, the ECG electrodes configured to sense an ECG signal of the ambulatory patient, an output device, and a memory configured to store a reference template, the reference template made from one or more early portions of the ECG signal of the ambulatory patient that are sensed during a first time duration, these one or more programs result in operations comprising:
storing a reference template in the memory, the reference template made from one or more early portions of the ECG signal of the ambulatory patient that are sensed during a first time duration;
inputting a test portion of the ECG signal of the ambulatory patient that is sensed during a second time duration, the second time duration starting at least 10 min after the first time duration ends;
comparing a value of a test aspect of the inputted test portion with a value of a reference aspect of the reference template stored in the memory to determine a difference; and
causing the output device to output an alert responsive to the difference exceeding an alert threshold;
	wherein a default template is stored in the memory, and
the difference is determined by comparing the value of the test aspect of the inputted test portion with a value of a reference aspect of the default template instead of with the value of a reference aspect of the reference template before the reference template is made or completed.

37-69.	(Canceled)

70.	A method for a wearable medical (WM) system, the WM system including a processor, a memory, an output device, electrocardiogram (ECG) electrodes, a support structure configured to be worn by an ambulatory patient to maintain the ECG electrodes on a body of the ambulatory patient, the ECG electrodes configured to sense an ECG signal of the ambulatory patient, the method comprising:
storing a reference template in the memory, the reference template made from one or more early portions of the ECG signal of the ambulatory patient that are sensed during a first time duration;
inputting a test portion of the ECG signal of the ambulatory patient that is sensed during a second time duration, the second time duration starting at least 10 min after the first time duration ends;
comparing a value of a test aspect of the inputted test portion with a value of a reference aspect of the reference template stored in the memory to determine a difference; and
outputting, by the output device, an alert responsive to the difference exceeding an alert threshold;
	wherein a default template is stored in the memory, and
	the difference is determined by comparing the value of the test aspect of the inputted test portion with a value of a reference aspect of the default template instead of with the value of a reference aspect of the reference template before the reference template is made or completed.

71-158. (Canceled)

Relevant Prior Art and Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Relevant prior art includes Kavounas et al. (US Patent Application Publication 2015/0297904), hereinafter Kavounas and Freeman et al. (US Patent Application Publication 2019/0282823), hereinafter Freeman.
Kavounas teaches a wearable medical (WM) system and non-transitory storage medium for an ambulatory patient (Kavounas, Abstract, Fig. 1), comprising: electrocardiogram (ECG) electrodes (Kavounas, ¶[0056]); a support structure configured to be worn by the ambulatory patient to maintain the ECG electrodes on a body of the ambulatory patient (Kavounas, Fig. 1, ¶[0075]), the ECG electrodes configured, to sense an ECG signal of the ambulatory patient (Kavounas, Fig. 1, ¶[0075]); an output device (Kavounas, ¶[0060], ¶[0088]); and a memory (Kavounas, ¶[0063]). Kavounas does not teach that the memory is configured to store a reference template. Freeman teaches a system that uses a processor and a memory to store a reference template that may be used to do a morphology analysis of an ECG signal (Freeman, ¶[0149], ¶[0152], baseline template), the reference template made from one or more early portions of the ECG signal of the ambulatory patient that are sensed during a first time duration (Freeman, ¶[0152], the baseline template was obtained during device setup, therefore during an earlier first time duration); and a processor configured to: input a test portion of the ECG signal of the ambulatory patient that is sensed during a second time duration (Freeman, ¶[0152], the current ECG signal is compared to the template from the setup). Freeman does not teach the exact timing. But since the device is designed for long term use, it would have been obvious to one .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429.  The examiner can normally be reached on 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Erin M Piateski/Primary Examiner, Art Unit 3792